Citation Nr: 0335087	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for VA benefits purposes.  



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant had recognized active service from May 1944 to 
June 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2002 decision, by the 
Department of Veterans Affairs (VA), Manila regional office 
(RO).  A Decision Review Officer (DRO) reviewed the matter 
(reflected in an April 2003 statement of the case (SOC).  A 
transcript of a March 2003 DRO hearing is associated with the 
claims file.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under VCAA, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the appellant should be specifically 
notified as to what he needs to substantiate his claim and of 
his and VA's respective responsibilities with regard to 
claims development.  Here, the appellant was adequately 
informed of the evidence necessary to substantiate his claim 
by correspondence dated in June 2001, by a September 2002 
statement of the case (SOC), and by an April 2003 
supplemental SOC.  The June 2001 correspondence also 
identified the parties responsible for obtaining pertinent 
evidence.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§  
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in §3.159(b)(1) to respond to a VCCA duty to notify 
was misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the June 2001 letter advised 
the appellant that he had 60 days to provide additional 
information; however, the letter further informed him that 
evidence received within a year would be considered.  As the 
claim is being remanded anyway, clarification of the time 
limit for response to VCAA notice is advisable.  

The appellant seeks to establish that he was a POW of the 
Japanese Government.  In a November 1945 Affidavit for 
Philippine Army Personnel he indicated he was captured on 
April 9, 1942, and released on August 1, 1942.  In a May 1946 
affidavit, he stated he was a POW from April 10, 1942, to 
July 31, 1942.  

In November 1990, the U.S. Army Reserve Personnel Center 
certified that the appellant's recognized active service was 
from May 1944 through June 1946; no period of incarceration 
as a POW was certified.  

In September 1992, the appellant submitted a form requesting 
correction of his service record to reflect that he was a 
POW.  He provided information that he was a POW from April 
10, 1942, through July 1942.  This information was forwarded 
to the U.S. Army Reserve Personnel Center for verification.  
In June 1994, it was certified that the information provided 
was considered, and resulted in no change in the prior 
certification.  

A subsequently received document from the United States Army 
Forces Western Pacific Recovered Personnel Division, dated in 
October 1947, reflects that the veteran was a POW from April 
10, 1942 to August 1, 1942.  This document appears to be 
authentic.  As it was not of record at the time of the last 
request for service verification, it suggests a need for 
additional development.  The appellant also submitted 
newspaper clippings dated in July 1942 in support of the 
allegation that he was among the POWs released in July - 
August 1942.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements mandated by the 
VCAA.  The appellant should be notified 
that notwithstanding any ambiguity in 
previous notices, a year is afforded for 
response to VCAA notice.

2.  The RO should arrange for official 
certification of the appellant's military 
service, to include of any period he was 
held as a POW of the Japanese.  The U.S. 
Army Reserve Personnel Center should 
reconcile its prior certifications with 
the additional information provided by 
the appellant, including the document 
issued by the United States Army Forces 
Western Pacific Recovered Personnel 
Division in October 1947 (commenting on 
its authenticity and including an 
explanation as to why the information 
provided therein is reliable or not).   

3.  Then the RO should review the matter 
on appeal.  If it remains denied, the 
appellant should be furnished an 
appropriate supplemental SOC and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purposes of this remand are to complete the record and to 
ensure compliance with the VCAA.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




